United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS          March 24, 2004
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 02-60781
                          Summary Calendar


MARIA LUZ MATA-ARZOLA,

                                    Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A74-652-297
                        --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Maria Luz Mata-Arzola (Mata) petitions this court for review

of the Board of Immigration Appeals’ (BIA’s) denial of her

request for cancellation of removal.    She argues that the BIA

erred when it determined that her continuous physical presence in

the United States terminated in February 1993 when she departed

the United States under threat of institution of removal

proceedings.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-60781
                                  -2-

     This court has jurisdiction to review the BIA’s order

denying cancellation of removal.     See Mireles-Valdez v. Ashcroft,

349 F.3d 213, 217 (5th Cir. 2003).    To be eligible for a

discretionary cancellation of removal, an alien must satisfy four

requirements, one of which is 10 years of continuous physical

presence in the United States.     See 8 U.S.C. § 1229b(b)(1)(A);

Mireles-Valdez, 349 F.3d at 214-15.    The Attorney General has

determined that voluntary departure under the threat of removal

proceedings interrupts continuous presence.     See Mireles-Valdez,
349 F.3d at 218.     This court has upheld the Attorney General’s

determination.     See id.

     PETITION DENIED.